

117 S1715 IS: Transportation Infrastructure Finance and Innovation Act for Airports
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1715IN THE SENATE OF THE UNITED STATESMay 19, 2021Ms. Duckworth (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 23, United States Code, to allow airport projects to be eligible to participate in the TIFIA program, and for other purposes. 1.Short titleThis Act may be cited as the Transportation Infrastructure Finance and Innovation Act for Airports.2.Airport projects under TIFIA program(a)Project eligibilitySection 601(a)(12) of title 23, United States Code, is amended—(1)in subparagraph (E), by striking and at the end;(2)in subparagraph (F), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(G)an eligible airport-related project (as defined in section 40117(a) of title 49)..(b)Federal requirements for airport projectsSection 602(c)(1) of title 23, United States Code, is amended in the matter preceding subparagraph (A) by inserting the requirements of section 50101 of title 49 for airport projects, after transit projects,.